Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendments and Remarks filed in the U.S. on 12/29/2021.  Claims 1-26 are pending in the case. Claims 1, 9, 14, and 22 are written in independent form.
Applicant’s amendments and remarks filed on 12/29/2021 have been fully considered but were not found to be persuasive in overcoming the previously cited prior art. Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ingrassia, JR et al. (U.S. Pre-Grant Publication No. 2011/0295843, hereinafter referred to as Ingrassia), and further in view of Vasa (U.S. Pre-Grant Publication No. 2009/0044686).

Regarding Claim 1:
Ingrassia teaches a method comprising:
Receiving an indication of playback of a first song at a first time in a media application operating on a first device;
Ingrassia teaches receiving an indication that a song is played by a user on a portable media player where the interaction was at a first time by teaching “history data base 214 can store historical data…that memorializes interactions between user 202 with system 200…and data describing the user’s situational context within the real world (Para. [0045]) where “context considered relevant to playlist generation can include….time of operation” or “times of day [that] can be divided out into configurable parts of the day (morning, evening, etc)”  (Para. [0027]).  Ingrassia further teaches playing songs on a client application 224 on the media player 204 (Para. [0050]). Ingrassia teaches that the indication of playback is at a first time by
Determining that a first application is active on the first device during playback of the first song;
Ingrassia teaches “context data can be collected to anchor the user’s…listening choices to a particular context” where “context can be observed explicitly…and implicitly” (Para. [0038]).  Ingrassia further teaches “a context-aware system…that can automatically suggest relevant tags based on location, time, activity, and other sensor values” such as “by collecting relevant sensor readings” (Para. [0038]). Ingrassia therefore teaches an application on the device that senses the context of the user during playback of the song 

wherein the media application executing on the first device is different than the first application;
Ingrassia teaches the media application executing on the device is separate from the application collecting the context data by teaching “playlist engine 100 can include a number of components that can take the form of hardware or firmware or software components” and “can include at least collector module 102, data analysis module 104, and media recommender module 106 arranged to provide context aware media playlist 108” (Para. [0035]) where “data collector module 102 can be configured to collect a wide variety and types of data that can be used to personalize the context aware playlist” and “data collected can include at least user data, context data, and music metadata” (Para. [0036]).  Ingrassia further teaches in Figure 1 the user data, context data, and music metadata coming from different sources and collected at the data collector 102.
storing an association of the first song with the first category;
Ingrassia teaches storing a positive association between a song and a user context (Para. [0045]).
recommending, at a second time that is after the first time, to the first user, the first song.
Ingrassia teaches “a user previously liked a track in a given situation, the same track and other similar tracks can be expected to be good recommendations when the same user and situation are encountered the next time” (Para. [0037]). Ingrassia further teaches “context considered relevant to playlist generation can include….time of operation” or “times of day [that] can be divided out into configurable parts of the day (morning, evening, etc)” (Para. [0027]) thereby teaching using a later time, after a first time, to recommend a previously liked track based at least in part on a time context.

Ingrassia explicitly teaches all of the elements of the claimed invention as stated above except:
the application being classified in a first category,
receiving an indication that a second application is active on the first device, wherein the second application is classified as being in the same first category as the first application; and
recommending, at a second time that is after the first time, to the first user, the first song associated with the first category in response to the second application being active on the first device.

However, in the related field of endeavor of associating music with non-music applications, Vasa teaches:
the application being classified in a first category,
Vasa teaches “the metadata search identifies matching music that would be appropriate to play while using…a non-music application” (Para. [0010]) where the non-music applications, such as games, are classified into categories (Para. [0057] & Fig. 5). 
receiving an indication that a second application is active on the first device, wherein the second application is classified as being in the same first category as the first application; and
Vasa teaches receiving an indication that a game application, classified with at least one same metadata categorization as another application, is active on a device (Para. [0057]).
recommending, at a second time that is after the first time, to the first user, the first song associated with the first category in response to the second application being active on the first device.
Vasa teaches recommending music to a user interacting with a game application active on the device based on the game application being active and metadata categorization of the game application (Para. [0057]) thereby teaching recommending the same song when a user activates a second game application classified with the same metadata categorization as a first application.
As stated above, Ingrassia teaches “a user previously liked a track in a given situation, the same track and other similar tracks can be expected to be good recommendations when the same user and situation are encountered the next time” (Para. [0037]) and further teaches “context considered relevant to playlist generation can include….time of operation” or “times of day [that] can be divided out into configurable parts of the day (morning, evening, etc)” (Para. [0027]) thereby teaching using a later time, after a first time, to recommend a previously liked track based at least in part on a time context.
Therefore, Vasa in combination with Ingrassia teaches recommending, at a second time that is after the first time, to the first user, the first song (Ingrassia Paras. [0027] & [0037]) associated with a first category in response to the second application being active on the first device (Vasa Para. [0045]).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Vasa and Ingrassia at the time that the invention was filed, to have combined the association of songs and user interactions with non-music applications, as taught by Vasa, with the song recommendation system based on user activity context, as taught by Ingrassia.
One would have been motivated to make such combination because Vasa teaches an additional context in which a user is performing an activity, such as playing a video game, while listening to music (Para. [0062]) and it would have been obvious to a person having ordinary skill in the art that incorporating the additional context/activity of playing a video game while listening to music into the teachings of Ingrassia would create a more robust recommendation system by tracking additional user activities, such as interacting with video games on a computing device, not taught by Ingrassia.

Regarding Claim 2:
Ingrassia and Vasa further teach:
Wherein storing the association includes storing metadata of the first song.
Ingrassia teaches “collecting data that includes user data, context data, and metadata for each of the plurality of media items that describes attributes of each of the media items” (Para. [0006]).

Regarding Claim 3:
Ingrassia and Vasa further teach:
Wherein the metadata includes an identification of the first song, an identification of an artist performing the first song, and a genre of the first song.
Ingrassia teaches “in addition to collecting user data and context data, media metadata can also be collected…media metadata can contain information such as textual titles of the genres, artists, albums, tracks, lyrics, etc., as well as acoustical features of timbre, rhythm, harmony, and melody” (Para. [0040]).

Regarding Claim 4:
Ingrassia and Vasa further teach:
Recommending, to the first user, a second song that is in the same genre of the first song.
Vasa teaches recommending songs having the same genre to a user when in the context of interacting with an application having a specific genre (Para. [0057]).

Regarding Claim 5:
Ingrassia and Vasa further teach:
Transmitting the association to a central server.
Ingrassia teaches “database 210 configured to store data such as profile data 212 and history data 214” (Para. [0044]) where “history data base 214 can store historical data Hu that memorializes interactions between user 202 with system 200 and more particularly portable media player 204 and data describing the user’s situational context within the real world” (para. [0045]) thereby teaching transmitting associations to a central server for storage.

Regarding Claim 6:
Ingrassia and Vasa further teach:
Receiving, from the central server, a second recommendation of a second song when the first user activates a third application on the first device, the third application being classified in the same first category as the first application,
Vasa teaches recommending music to a user interacting with a non-music application, such as a game, based on the metadata categorization of the game (Para. [0057]) thereby teaching recommending similar songs when a user activates a plurality of games classified with the same metadata categorization.
Wherein the second recommendation is based on a second association, between the second song and the first category, transmitted to the central server by a second device.
Ingrassia teaches “Data analysis module 104 can encompass information about all music listened to by the user in all situations (or by all users in a distributed system)…each user’s music choices can be combined together to for a music preference estimate” (Para. [0041]) thereby teaching using a user context for music listened to on a second device to recommend music for a user on a first device with a similar context.

Regarding Claim 7:
Ingrassia and Vasa further teach:
Wherein recommending the first song comprises:
Determining that the media application is not active on the first device; and
Ingrassia teaches “data analysis...module 104 can provide music content context-aware music recommendations, i.e., suggestions of music to be listened in the user’s current situation” (Para. [0041]).
Ingrassia further teaches collecting sensor data as context data and sending the context data to data collector module 102 (Fig. 2) where “context data as input to playlist engine 100 can include environmental factors Ei such as time of day, altitude, temperature, as well as physiological data received from physiologic sensors Fi, arranged to detect and record selected physiologic data of user 202” and “the sensors can be incorporated into media player 204 or in garments (such as shoes 218 and shirt 220) (Para. [0047]).  Therefore, Ingrassia teaches a determination that the media application is not active on the device when none of the context data is not received from the media application on the media player 204.
Providing a push notification to recommend the first song to the first user.
Ingrassia teaches pushing a notification of the generated recommended playlist to the user by teaching the recommender module 106 sending the personalized context aware playlist 108 to the mobile device 204 (Para. [0050] and Fig. 2).

Regarding Claim 8:
Ingrassia and Vasa further teach:
Wherein the first category is selected from the group consisting of health/fitness, games, food/drink, entertainment, education, finance, kids, lifestyle, medical, music, news, photo/video, productivity, sports, travel, social networking, or weather.
Ingrassia teaches multiple contextual categories such as playing a sport (Para. [0050])

Regarding Claim 9:
Ingrassia and Vasa further teach:
Receiving, at a central server, a plurality of devices associations between songs and applications, each application being categorically classified, and each association representing a pairing of a respective application with a respective song that was played on a respective device via a media application executing on the respective device while the respective application was active on the respective device;
Ingrassia teaches a history database 214 that “can store historical data Hu that memorializes interactions between user 202 with system 200 and more particularly portable media 204 and data describing the user’s situational context” (Para. [0045]) and a database 210 “configured to store data such as profile data 212 and history data 214” including personal information specific to users such as music preferences” (Para. [0043]). Therefore, Ingrassia teaches receiving associations between songs and contexts at a central server for storage, each association representing a pairing of a respective context with a respective song that was played on a respective device while the respective context was occurring.
Vasa teaches “the metadata search identifies matching music that would be appropriate to play while using…a non-music application” (Para. [0010]) where the non-music applications, such as games, are classified into categories (Para. [0057] & Fig. 5), thereby teaching a context as being having a non-music application active while listening to music on a device.
Ingrassia teaches the media application executing on the device is separate from the application collecting the context data by teaching “playlist engine 100 can include a number of components that can take the form of hardware or firmware or software components” and “can include at least collector module 102, data analysis module 104, and media recommender module 106 arranged to provide context aware media playlist 108” (Para. [0035]) where “data collector module 102 can be configured to collect a wide variety and types of data that can be used to personalize the context aware playlist” and “data collected can include at least user data, context data, and music metadata” (Para. [0036]).  Ingrassia further teaches in Figure 1 the user data, context data, and music metadata coming from different sources and collected at the data collector 102.
Storing the received associations;
Ingrassia teaches a history database 214 that “can store historical data Hu that memorializes interactions between user 202 with system 200 and more particularly portable media 204 and data describing the user’s situational context” (Para. [0045]) and a database 210 “configured to store data such as profile data 212 and history data 214” including personal information specific to users such as music preferences” (Para. [0043]).
Storing, based on the received associations, secondary associations between songs and application categories;
Ingrassia teaches “a media item can have associated with it metadata indicative of various extrinsic data related to the media item and how, where, and why it is consumed” (Para. [0029]) thereby teaching storing multiple associations between songs and contexts.  Ingrassia further teaches storing multiple associations for a single song by teaching identifying a song “as being associated with a particular context, or contexts, of use” (Para. [0031]).
Receiving, at the central server, an indication that a first application is active on a first device, the first application being classified in a first category;
Ingrassia teaches “context data can be collected to anchor the user’s…listening choices to a particular context” where “context can be observed explicitly…and implicitly” (Para. [0038]).  Ingrassia further teaches “a context-aware system…that can automatically suggest relevant tags based on location, time, activity, and other sensor values” such as “by collecting relevant sensor readings” (Para. [0038]). Ingrassia therefore teaches that a user is interacting with the device in a manner that is directly or indirectly interacting with an active application on the device, such as an application on the device that senses the context of the user during playback of the song in a media application on the user device.
Vasa teaches “the metadata search identifies matching music that would be appropriate to play while using…a non-music application” (Para. [0010]) where the non-music applications, such as games, are classified into categories (Para. [0057] & Fig. 5). 
Sending, from the central server to the first device and in response to the received indication that the first application is active on the first device, a recommendation of a first song associated with the first category based on the stored secondary associations,
Ingrassia teaches “system 200 can generate personalized context aware playlist 108 that can be a function of all data provided to data collector module 102” (Para. [0049]) where the data provided to data collector module 102 is the context data, database 210 configured to store data such as profile data 212 and history data 214, and digital media library 208 storing media items (Paras. [0043]-[0045] & Fig. 2). Therefore, Ingrassia is sending the personalized playlist in response to receiving an indication that a first application reflecting a first context is active on the first device.
wherein the first song is to be played on the first device via the media application executing on the first device, and
Ingrassia teaches using a portable media player to play music where “portable media player 204 can take the form of a smart deice such as an iPHone.TM., iPod.TM., and iPad.TM.” (Para. [0043]).
wherein the first application is different than the media application executing on the first device.
Ingrassia teaches the media application executing on the device is separate from the application collecting the context data by teaching “playlist engine 100 can include a number of components that can take the form of hardware or firmware or software components” and “can include at least collector module 102, data analysis module 104, and media recommender module 106 arranged to provide context aware media playlist 108” (Para. [0035]) where “data collector module 102 can be configured to collect a wide variety and types of data that can be used to personalize the context aware playlist” and “data collected can include at least user data, context data, and music metadata” (Para. [0036]).  Ingrassia further teaches in Figure 1 the user data, context data, and music metadata coming from different sources and collected at the data collector 102.
Vasa also teaches a difference between a media application and an application with which the user is interacting with upon which the music is recommended by teaching identifying “music that would be appropriate to play while using, or incorporate into, a non-music application” thereby teaching playing the music in a separate music application “while using…a non-music application” (Para. [0010]).

Regarding Claim 10:
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 11:
All of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 12:
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Regarding Claim 13:
All of the limitations herein are similar to some or all of the limitations of Claim 8.

Regarding Claim 14:
All of the limitations herein are similar to some or all of the limitations of Claim 1.

Regarding Claim 15:
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 16:
All of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 17:
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Regarding Claim 18:
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 19:
All of the limitations herein are similar to some or all of the limitations of Claim 6.

Regarding Claim 20:
All of the limitations herein are similar to some or all of the limitations of Claim 7.

Regarding Claim 21:
All of the limitations herein are similar to some or all of the limitations of Claim 8.

Regarding Claim 22:
All of the limitations herein are similar to some or all of the limitations of Claims 1 and 5.

Regarding Claim 23:
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 24:
All of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 25:
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Regarding Claim 26:
All of the limitations herein are similar to some or all of the limitations of Claim 8.

Response to Amendment
Applicant’s Amendments, filed on 12/29/2021 are acknowledged and accepted.
In light of the amendments filed on 12/29/2021, the 112(b) rejection of claims 1 and 14 has been withdrawn.
As stated above and restated here for convenience, Applicant’s amendments and remarks filed on 12/29/2021 have been fully considered but were not found to be persuasive in overcoming the previously cited prior art. Accordingly, THIS ACTION IS MADE FINAL.
Response to Remarks
On pages 9-10 of the remarks filed on 12/29/2021, Applicant argues that Vasa “generally relates to ‘incorporating music into a video game playable on the mobile telephone.’ (Vasa, paragraph [0054].)” and “Vasa is concerned with incorporating music into video games being played on a game application” and thus “does not ‘receiv[e] an indication that a second application is active on the first device, wherein the second application is classified as being in the same first category as the first application,’ much less ‘recommending, at a later time to the first user, the first song associated with the first category in response to the second application being active on the first device’.”
Applicant’s argument is not convincing because Vasa teaches recommending music to a user interacting with a game application active on the device based on the game application being active and metadata categorization of the game application (Para. [0057]) thereby teaching recommending the same song when a user activates a second game application classified with the same metadata categorization as a first game application. Vasa also teaches “games may be downloaded to a mobile telephone and stored in memory, or played over a communications network or the Internet” (Para. [0007]) and “in one exemplary embodiment, the non-music application is a video game” (Abstract) further emphasizing that each game on the mobile telephone is a separate downloadable application containing metadata that can be related to other applications on the mobile telephone.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Zhu et al. (U.S. Pre-Grant Publication No. 2015/0127466) teaches determining the context-aware similarity between applications for recommendation systems or embedded advertisement systems.
Perlmuter (U.S. Pre-Grant Publication No. 2012/0215330) teaches a method for providing background music where “context parameters relating to the ‘immediate situation’ may also be utilized when selecting songs” (Para. [0023]), “providing background music in the context of informational web site…and/or a software application” (Para. [0045]). Perlmuter more specifically teaches an example of “causing a user terminal to play a plurality of audio songs to a user at a time when the user terminal is locally or remotely running a business-productivity-software application” (Para. [0028]).
Brothers et al. (U.S. Patent No. 9,678,637) teaches “a context module 125 that notifies a user that at least one content portion recommendation has been determined by the context module for a current activity engaged in by the user” (Col. 12 Lines 57 - 66  & Fig. 5).
Chinese Patent Publication Number CN103390060A teaches one or several songs in the mobile terminal are recommended according to received gesture signs performed by a user.
Chinese Patent Publication Number CN102402625A teaches acquiring behavior records of users, classifying the users according to the behavior records, classifying songs in a song classification mode, and generating corresponding song recommending lists according to different user types.
Hawkins et al. (U.S. Patent No. 7,794,325) teaches background audio for a game being played in a video game system and being provided via streaming from an outside source where the audio is based on details regarding the state of the video game system, including information regarding the game being played on said video game system.
Jeong et al. (U.S. Pre-Grant Publication No. 2009/0307176) teaches storing data related to usage patterns of users including a context portion to include the context in which items were used and an interest rating portion indicative of an interest of the user in one or more objects of interest. Jeong further teaches using these usage patterns for making recommendations to users.
Song et al. (U.S. Pre-Grant Publication No. 2012/0191706) teaches data relating to usage patterns of the user stored, wherein the data includes information as to items which were used and the context in which they were used in a correlation table.
Xing et al. (U.S. Pre-Grant Publication No. 2013/0159234) teaches a mobile electronic terminal includes a context-activity tracking module, a recommendation module, and a user interface for detecting defined contexts, identifying associations between occurrence of the contexts and activities performed by a user of the mobile electronic terminal, and records information in a context activity repository identifying the associations.
Andler et al. (U.S. Pre-Grant Publication No. 2013/0268543) teaches recommending content to a particular user based on two content recommendation techniques that score relative content separately and then reconcile the two scores for each content to generate an overall content recommendation score. Andler further teaches using the user’s current context, such as “reading news articles” and "listening to classical music" to assist in determining a proper recommendation for the user (Paras. [0054] & [0055]).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R. F. M./
Examiner, Art Unit 2154
3/14/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154